Pjek Ctjbiam,
It must be admitted that Mrs. Garner sustained a substantial loss in the destruction of her property by an explosion of natural gas on the night of September 27, 1897, igniting and burning the house of Patrick McKenna, in the borough of New Brighton, in which she was occupying two rooms. It must also be admitted that the evidence in the case if credited by the jury was sufficient to charge the defendant company and its employees with negligence, which was the cause of her injury and loss. It was the province of the jury to determine from the evidence whether the defendant was in any degree responsible for the occurrence and its consequences, and if it was found by them to be without fault in the premises, that would be an end of the case. It seems, however, that they found the defendant properly chargeable with negligence and the consequences which were the result of it.
The evidence showed that the property of Mrs. Garner destroyed by fire was worth -1700 and the evidence in this particular was not controverted. The testimony showing the effept on the health and strength of Mrs. Garner was for the consideration of the jury and there was no appearance of exaggeration in it. The amount of the verdict was not unreasonable and we discover no cause in the matters hereinbefore referred to for disturbing it. To this we may add that we find nothing in the specifications of error which requires a reversal of the judgment.
Judgment affirmed.